DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,240. Although the claims at the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,993,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,993,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,993,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20, 21, 23, 25, 26, 27, 29, 30, 32, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Publication 2011/0243083).
Regarding claims 17 and 26, Zhang teaches an apparatus and a method performed by a User Equipment (UE), the method comprising: (i.e. fig. 6 shows a UE comprising a processor and transceiver for communicating with a wireless network executing programmed instructions; see paragraphs 103, 104)
)  a UE capabilities signaling process 1200 for UE capabilities signaling in a dual band where, at block 1202, an allowed combination of uplink and downlink frequency bands supported by a UE is signaled to a Node B; see paragraph 58 ) where the uplink carrier frequencies in combination cause or are expected to cause In- Device Coexistence (IDC) problems at the UE; (i.e. fig. 1b shows in order to avoid interference between the bands the UE transmits additional information;  As previously mentioned herein, the need for such differentiation is due to the interference from the second uplink to downlink in certain bands; see paragraphs 59 - 62) and 
transmitting the message to a base station serving the UE. (i.e. fig. 1b shows the previous message is signaled (transmitted) to the NodeB (1202))

NOTE: Prior arts, in combination or individually, that also anticipate the claimed limitations include:

	Narasimha et al. (US Publication 2016/0301509) teaches utilizing network information to facilitate co-existence of Long Term Evolution (LTE) type communication signal reception and transmission using one carrier, such as a licensed carrier, and another carrier, such as an unlicensed carrier, in the presence of other transmissions using the other carrier.
	Kwon et al. (US Publication 2012/0083309) teaches a base station (BS) to receive control information in a multiple component carrier system including a response message comprising UE capability information about the UE, wherein the UE capability information includes: maximum combination information (maxBandComb) indicating all combinations supportable by the UE, from among combinations of specific frequency bands.
Immonen et al. (US Publication 2013/0194938) teaches interference control mechanisms by means of which communications conducted in an in-device co-existence scenario suffer less interferences from each other, in particular when using carrier aggregation.


Zaus et al. (US Publication 2020/0288388) teaches  a user equipment (UE), in a carrier aggregation environment, operable to communicate radio access capability information to a base station, the UE capability message comprises information of carriers in an uplink for the frequency band combination. 

Regarding claims 18 and 27, Zhang teaches the method of claim 17, wherein the message comprises IDC assistance information. (i.e. fig. 1b shows the UE includes information in the message to prevent interference between the carriers; see paragraphs 54, 60 - 62)
Regarding claims 20 and 29, Zhang teaches the method of claim 17, wherein transmitting the message to the base station comprises the UE transmitting the message to the base station in response to experiencing IDC problems involving the combination of uplink carrier frequencies that the UE by itself cannot resolve. (i.e. fig. 1b shows the UE includes information in the message to prevent interference between the indicated carrier combination, this is transmitted to the BS to prevent the interference; see paragraphs 54, 60 - 62)
Regarding claims 21 and 30, Zhang teaches the method of claim 17, wherein transmitting the message to the base station comprises transmitting a 
Regarding claims 23 and 32, Zhang teaches the method of claim 22, wherein the method includes transmitting the message to the base station only if measurement objects are configured for Downlink (DL) carriers corresponding to the UL CA frequency band combination. (i.e. the interference prevention information transmitted to the BS includes DL carrier combinations; see paragraphs 58 - 60)
Regarding claims 25 and 34, Zhang teaches the method of claim 17, wherein generating the message comprises indicating one or more Uplink Carrier Aggregation (CA) frequency combinations among UL CA frequency combinations included in capability information of the UE. (i.e. fig. 1b shows the message to the Node B may include multiple UL frequency band combinations as part of the capability; see paragraphs 58 - 61)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US Publication 2011/0243083) in view of Immonen et al. (US Publication 2013/0194938).
Regarding claim 19 and 28, Luo discloses all the recited limitations of claim 18 and 27 as described previously from which claim 19 and 28 depends. Zhang does not teach wherein the IDC assistance information indicates a problematic Uplink (UL) Carrier Aggregation (CA) combination comprising the combination of uplink carrier frequencies. However, Immonen teaches wherein the IDC assistance information indicates a problematic Uplink (UL) Carrier Aggregation (CA) combination comprising the combination of uplink carrier frequencies. (i.e. Immonen discloses the prevention of in device coexistence problems in a wireless network supporting carrier aggregation. Specifically, the UE may send an 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to send the problematic frequencies of Zhang into Immonen. Both Zhang and Immonen teach the ability to prevent in device interference in wireless networks supporting multiples carriers for Ul and DL. 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to reduce interference in different network types.
Regarding claim 22 and 31, Luo discloses all the recited limitations of claim 18 and 27 as described previously from which claim 22 and 31 depends. Zhang does not teach wherein the indication comprises an index identifying an Uplink (UL) Carrier Aggregation (CA) frequency band combination. However, Immonen teaches wherein the indication comprises an index identifying an Uplink (UL) Carrier Aggregation (CA) frequency band combination. (i.e. Immonen discloses the prevention of in device coexistence problems in a wireless network supporting carrier aggregation. Specifically, the UE may send an interference report message indicating pairs of frequencies causing IDC; see paragraphs 81, 82)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to send the problematic frequencies of Zhang into 
A person with ordinary skill in the art would have been motivated to make the modification to Zhang to reduce interference in different network types.
Regarding claim 24 and 33, Luo discloses all the recited limitations of claim 17 and 26 as described previously from which claim 24 and 33 depends. Zhang does not teach wherein generating the message comprises generating the message to indicate one or more Uplink (UL) Carrier Aggregation (CA) frequency band combinations included among UL carriers that are candidates for CA. However, Immonen wherein generating the message comprises generating the message to indicate one or more Uplink (UL) Carrier Aggregation (CA) frequency band combinations included among UL carriers that are candidates for CA. (i.e. Immonen discloses the prevention of in device coexistence problems in a wireless network supporting carrier aggregation. Specifically, the UE may send an interference report message indicating pairs of frequencies causing IDC; see paragraphs 81, 82)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to send the problematic frequencies of Zhang into 
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to reduce interference in different network types.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 3, 2022           Primary Examiner, Art Unit 2471